DETAILED ACTION
The previous Final office action, dated 2/5/2021, was issued in error. This Non-Final Office action is to take its place. The time period for response is to be restarted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, 12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanabe (2005/0206072) in view of Mitsuhashi et al. (8,684,492), Olson et al. (6,749,192) and Suzuki (2012/0181744).

Regarding claims 1, 8 and 16, Tanabe teaches a method for reducing media skew in a media advance system and apparatus for its use, comprising: 
advancing a media from a media roll (fig. 1, item 25) through a cutter;
cutting the media to create a leading edge (fig. 1, note that a leading edge is created by cutting media by cutter 15);
feeding the leading edge of the media downstream to a feed roller (fig. 1, item 35) and towards the nip of a drive roller (fig. 1, item 36); 
adjusting a media transportation speed at the feed roller relative to the media transportation speed at the drive roller for a predetermined period of time when the leading edge of the media reaches the nip of the drive roller (see figs. 6, 7, note that the speed of the media at the drive roller 36b when the leading edge reaches the nip of the drive roller is stopped relative to the speed of the media at the feed roller 35b so as to create slack in the media, as shown); 
moving the feed roller, via a roller shift mechanism ([0048]) in a direction that is orthogonal to a media transportation direction of the media located between the feed roller and the drive roller (see figs. 6, 7, note feed roller is moved vertically upward, orthogonal to feed direction, which is horizontal) after the media is cut to a predetermined page size at a position upstream of the feed roller (see figs. 3-7, Note that page 28b is already cut by the time it gets to feed roller). 
	Tanabe does not teach wherein position of the leading edge of the media is determined via and encoder of a motor used to drive the feed roller. Mitsuhashi teaches this (Mitsuhashi, cols. 5-6, lines 64-2). It would have been obvious to one of ordinary skill in the art to add an encoder to count motor pulses, as disclosed by Mitsuhashi, to the drive motors disclosed by Tanabe because doing so would allow for the accurate counting of motor pulses, thereby facilitating the accurate positioning of the media. Note that both Tanabe and Mitsuhashi teach leading edge sensors 51 and 20, respectively, and that Mitsuhashi adds the encoder to track the leading edge of the media downstream of where the sensor is positioned.
	While Tanabe teaches a feed roller set 35 with a motor-driven feed roller 35a and a driven feed roller 35b, which can be moved orthogonal to the media conveyance direction, Tanabe does not teach wherein the motor-driven feed roller is the same roller that can be moved in a direction orthogonal to the conveyance direction. MPEP 2144.04 states that a rearrangement of parts is only patentable if it modifies the operation of the device. Here, the claim requires a single feed roller to be both a motor-driven roller and a roller movable orthogonally to the media conveyance path. Tanabe teaches a feed roller pair where one of the feed rollers is a motor-driven roller and the other is a roller movable orthogonally to the media conveyance direction. Thus, the claim has simply recited wherein a single roller has characteristics of two other standard rollers, and the rearrangement of the characteristics of Sato has not patentably modified the operation of the device disclosed by Tanabe.
	Tanabe in view of Mitsuhashi does not explicitly teach wherein the leading edge of the media has passed the nip of the drive roller by approximately 10 to 20 millimeters. Olson teaches this (Olson, see figs. 9-11, Note that the leading edge of the media 13 passes the nip 19 of rollers 20, 21 by “approximately 10 to 20 millimeters” before the speed of the feed roller 14 is adjusted so as to allow for the drive roller 21 to reverse directions and cause a skew correction). It would have been obvious to one of ordinary skill in the art at the time of invention to feed the leading edge passed the drive roller nip, as disclosed by Olson, in the device disclosed by Tanabe in view of Mitsuhashi because doing so would allow for reversal of the driving direction of the drive roller so as to affect a skew correction.
	Tanabe in view of Mitsuhashi, Olson and Asawa teaches wherein the roller shift mechanism can be “an actuator using an air cylinder and a lead screw, a cam, a link member or the like.” (Tanabe, [0048]). The combination does not explicitly teach using a feed roller lever that runs along a length of the media and rotates around a fulcrum in a counter-clockwise or clockwise direction such that the media stays in contact with the feed roller and the drive roller while the feed roller is moving when the media is in contact with the feed roller and the drive roller. Suzuki teaches a roller lever that extends along a width of the media and rotates in both directions (Suzuki, compare figs. 2-11, Note lever 20 extending in width direction around fulcrum and that roller 18 is in contact with medium S during entire movement of roller). It would have been obvious to one of ordinary skill in the art at the time of invention to use a roller lever, as disclosed by Suzuki inside of the options for roller actuators disclosed by Tanabe in view of Mitsuhashi in view of Olson because doing so would amount to the simple substitution of one known element for another to obtain predictable results.  

	Regarding claims 2 and 9, Tanabe in view of Mitsuhashi, Olson and Suzuki teaches the method and media advance system according claims 1 and 8, respectively, wherein reducing a media transportation speed at the feed roller relative to the media transportation speed at the drive roller comprises: 
reducing a rotational speed of the feed roller relative to a rotational speed of the drive roller (Tanabe, see figs. 4-8); or 
increasing a rotational speed of the drive roller relative to a rotational speed of the feed roller (Tanabe, see figs. 4-8).  	Regarding claim 3, Tanabe in view of Mitsuhashi, Olson and Sukzuki teaches the method according to claim 2, wherein reducing the rotational speed of the feed roller relative to the rotational speed of the drive roller comprises: 
reducing a speed of a feed motor driving the feed roller relative to a speed of a drive motor driving the drive roller (Tanabe, see figs. 4-8); or 
activating a brake system acting on the feed roller; or controlling a gear box forming part of a drive system driving the feed roller and/or the drive roller.  	Regarding claim 4, Tanabe in view of Mitsuhashi, Olson and Suzuki teaches method according to claim 2, wherein increasing the rotational speed of the drive roller relative to the rotational speed of the feed roller comprises: 
increasing a speed of a feed motor driving the drive roller relative to a speed of a feed motor driving the drive roller (Tanabe, see figs. 4-8); or 
controlling a gear box forming part of a drive system driving the drive roller and/or the feed roller. 
 	Regarding claim 12, Tanabe in view of Mitsuhashi, Olson and Suzuki teaches the system according to claim 8, wherein the control logic activates the cutter (Tanabe, figs. 1-6, Note that the controller controls all rollers and the cutter). 

Regarding claim 17, Tanabe in view of Mitsuhashi, Olson and Suzuki teaches the apparatus according to claim 16, further comprising:
a media roll container (Tanabe, fig. 1, item 12) to hold a media roll and provide the media on the media roll to the feed roller (Tanabe, see fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 16 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853